
	

114 S3489 IS: Fair Calculations in Civil Damages Act of 2016
U.S. Senate
2016-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3489
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2016
			Mr. Booker (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit a court from awarding damages based on race, ethnicity, gender, religion, or actual or
			 perceived sexual orientation, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Fair Calculations in Civil Damages Act of 2016.
 2.DefinitionsIn this Act— (1)the term future earnings table includes any table or compilation of economic data used to determine—
 (A)how many years an individual would have worked in the future; or
 (B)the average wage an individual would have earned in the future; and
 (2)the term protected class means a group of individuals sharing a common characteristic or identity who are legally protected against discrimination.
			3.Calculations of damages
 (a)In generalNotwithstanding any other provision of law, no court of the United States may award damages to a plaintiff in a civil action using a calculation for the projected future earning potential of that plaintiff that takes into account the race, ethnicity, gender, religion, or actual or perceived sexual orientation of the plaintiff.
 (b)Rule of constructionNothing in this section shall be construed to deny a court from ordering damages based on the fact that the plaintiff is a member of a protected class or for the purposes of Federal civil rights laws.
			4.Inclusive future earnings tables
 Not later than 180 days after the date of enactment of this Act— (1)the Secretary of Labor shall develop guidance for forensic economists to develop inclusive future earnings tables that do not rely on race, ethnicity, gender, religion, or actual or perceived sexual orientation; and
 (2)the Secretary of Labor and the Attorney General shall develop guidance for States on how to make calculations of future earnings in State tort proceedings free of bias on the basis of race, ethnicity, gender, religion, or actual or perceived sexual orientation.
			5.Study and report
			(a)Judicial Conference of the United States
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Judicial Conference of the United States shall conduct a study on—
 (A)damages awarded under Federal law for personal injury; and (B)the aggregate data described in paragraph (1)—
 (i)by case type, including employment discrimination and tort damages; (ii)by protected classes, including race, ethnicity, gender, religion, and actual or perceived sexual orientation; and
 (iii)any other information that the Judicial Conference of the United States determines is relevant. (2)ReportNot later than 18 months after the date of enactment of this Act, the Judicial Conference of the United States shall submit to Congress a report on the study conducted under paragraph (1).
 (b)Administrative Office of the United States CourtsNot later than 1 year after the date of enactment of this Act, the Administrative Office of the United States Courts shall conduct a study and submit to Congress recommendations resulting from the study on how to ensure that calculations of future earning potential of plaintiffs that take into account age and disability without conflicting with Federal equal protection laws.
 6.TrainingThe Federal Judicial Center shall conduct training for Federal judges on how to implement this Act, including instructions on how to use tables on future earnings in evidence that comply with this Act.
		
